                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

MCOM IP, LLC,                                  )
    Plaintiff,                                 )
                                               )       Civil Action No. 6:21-cv-00826
v.                                             )
                                               )
FIS GLOBAL, INC.,                              )       JURY TRIAL DEMANDED
      Defendant.                               )

           PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

           mCom IP, LLC (“mCom”) files this Original Complaint and demand for jury trial seeking

relief from patent infringement of the claims of U.S. Patent No. 8,862,508 (“the ‘508 patent”)

(referred to as the “Patent-in-Suit”) by FIS Global, Inc. (“FIS Global”).

     I.       THE PARTIES

     1.    Plaintiff mCom is a Texas Limited Liability Company with its principal place of business

located in Harris County, Texas.

     2. On information and belief, FIS GLOBAL is a credit union existing under the laws of the

State of Delaware, with a principal place of business located at 12007 Research Blvd # 102, Austin,

TX 78759. On information and belief, FIS GLOBAL sells and offers to sell products and services

throughout Texas, including in this judicial district, and introduces products and services that

perform infringing methods or processes into the stream of commerce knowing that they would be

sold in Texas and this judicial district. Defendant may be served at its place of business.

     II.      JURISDICTION AND VENUE

     3. This Court has original subject-matter jurisdiction over the entire action pursuant to 28

U.S.C. §§ 1331 and 1338(a) because Plaintiff’s claim arises under an Act of Congress relating to

patents, namely, 35 U.S.C. § 271.



                                                   1
    4. This Court has personal jurisdiction over Defendant because: (i) Defendant is present

within or has minimum contacts within the State of Texas and this judicial district; (ii) Defendant

has purposefully availed itself of the privileges of conducting business in the State of Texas and

in this judicial district; and (iii) Plaintiff’s cause of action arises directly from Defendant’s business

contacts and other activities in the State of Texas and in this judicial district.

    5. Venue is proper in this district under 28 U.S.C. §§ 1391(b) and 1400(b). Defendant has

committed acts of infringement and has a regular and established place of business in this District.

Further, venue is proper because Defendant conducts substantial business in this forum, directly

or through intermediaries, including: (i) at least a portion of the infringements alleged herein; and

(ii) regularly doing or soliciting business, engaging in other persistent courses of conduct and/or

deriving substantial revenue from goods and services provided to individuals in Texas and this

District.

    III.    INFRINGEMENT

    A. Infringement of the ’508 Patent

    6. On October 14, 2014, U.S. Patent No. 8,862,508 (“the ’508 patent”, attached as Exhibit A)

entitled “System and method for unifying e-banking touch points and providing personalized

financial services” was duly and legally issued by the U.S. Patent and Trademark Office. MCom

owns the ’508 patent by assignment.

    7. The ’508 patent relates to novel and improved systems and methods for constructing a

unified banking system.

    8. FIS GLOBAL maintains, operates, and administers methods and systems of unified

banking systems that infringe one or more claims of the ‘508 patent, including one or more of

claims 1-20, literally or under the doctrine of equivalents. Defendant put the inventions claimed



                                                    2
      by the ‘508 Patent into service (i.e., used them); but for Defendant’s actions, the claimed-

      inventions embodiments involving Defendant’s products and services would never have been put

      into service. Defendant’s acts complained of herein caused those claimed-invention embodiments

      as a whole to perform, and Defendant’s procurement of monetary and commercial benefit from it.

          9. Support for the allegations of infringement may be found in the following preliminary

      table:



      Claims                                              FIS

1. A method for
constructing a
unified electronic
banking
environment, said
method comprising
the steps of:


                     Attachment 1 (FIS Modern Banking platform) at 4.

                     Source: https://www.fisglobal.com/-
                     /media/fisglobal/files/pdf/brochure/solution-modern-banking-ux-retail-
                     fis.pdf




                     Attachment 2 (FIS Digital One) at 1.




                                                    3
      Claims                                               FIS

                        Source: https://www.fisglobal.com/-
                        /media/fisglobal/images/wbml/2019/personas/digital-modernisation-
                        retail/pdf/fis-digital-one-overview_brochure.pdf

providing at least
  one common
  multi-channel
  server coupled to
  more than one e-
  banking touch
  points and also
  coupled to at least
  one computer
  system configured
  with at least one
  control console,
  said more than one
  e-banking touch
  points and said at
  least one computer
  system being
  provided in
  locations remote
  from the other, and
  further wherein
  said more than one    Attachment 1 (FIS Modern Banking platform) at 7.
  plurality of e-       Source:                                         https://www.fisglobal.com/-
  banking touch         /media/fisglobal/files/pdf/brochure/solution-modern-banking-ux-retail-
  points are            fis.pdf
  comprised of at
  least two different
  types of e-banking
  touch point
  devices, each of
  which comprise
  one or more of an
  automatic
  teller/transaction
  machine (ATM), a

                                                     4
       Claims                FIS

 self service coin
 counter (SSCC), a
 kiosk, a digital
 signage display, an
 online accessible
 banking website, a
 personal digital
 assistant (PDA), a
 personal computer
 (PC), a laptop, a
 wireless device, or
 a combination of
 two or more
 thereof, and
 wherein at least
 one of said e-
 banking touch
 points is in
 communication
 with one or more
 financial
 institutions
 through said multi-
 channel server;

receiving an
  actionable input
  from at least one e-
  banking touch
  point;




                         5
Claims                                      FIS




         Attachment 2 (FIS Digital One) at 2.

         Source:                                         https://www.fisglobal.com/-
         /media/fisglobal/images/wbml/2019/personas/digital-modernisation-
         retail/pdf/fis-digital-one-overview_brochure.pdf




                                      6
       Claims                                               FIS

retrieving previously
  stored data
  associated with
  said actionable
  input, wherein said
  previously stored
  data is accessible
  to any one of said
  e-banking touch
  points, and said
  previously stored
  data comprises
  data from one or
  more financial
  institutions and
  one or more user-
  defined
  preferences;

                        Attachment 3 (FIS Digital One Consumer)

                        Source: https://www.fisglobal.com/en/digitalone/consumer




delivering said
 retrieved data to
 said at least one e-
 banking touch
 point transmitting
 said actionable
 input;


                        Attachment 5 (FIS Zelle Product Sheet)

                        Source: https://www.fisglobal.com/-/media/fisglobal/files/PDF/product-
                        sheet/FIS-Zelle-Product-Sheet.pdf?sc_lang=en



                                                      7
       Claims                                               FIS



storing transactional
  usage data
  associated with
  said at least one e-
  banking touch
  point transmitting
  said actionable
  input, wherein said
  stored
  transactional usage
  data is accessible
  by any one of said
  more than one e-
  banking touch
  points and said at
  least one computer
  system;




                         Attachment 2 (FIS Digital One) at 2.

                         Source:                                         https://www.fisglobal.com/-
                         /media/fisglobal/images/wbml/2019/personas/digital-modernisation-
                         retail/pdf/fis-digital-one-overview_brochure.pdf




                                                      8
      Claims                                                 FIS

monitoring via said
 server an active
 session in real-time
 for selection of
 targeted marketing
 content correlated
 to said user-
 defined
 preferences;

subsequent to said
  monitoring,
  selecting in real-
  time said targeted
  marketing content
  correlated to said    Attachment 4 (Relationship Rewards Product Sheet)
  user-defined
  preferences; and      Source: https://www.fisglobal.com/-/media/fisglobal/files/PDF/product-
                        sheet/Relationship-Rewards-Product-Sheet.pdf?sc_lang=en




transmitting in real-
  time said targeted
  marketing content
  during said active
  session to at least
  one of said e-
  banking touch
  points for
  acceptance,
  rejection, or no
  response by a user,
  wherein said
  response by said
  user is used during
  said active session
  to determine


                                                      9
      Claims                                                FIS

 whether               Attachment 4 (Relationship Rewards Product Sheet)
 transmission of
 additional            Source: https://www.fisglobal.com/-/media/fisglobal/files/PDF/product-
 information related   sheet/Relationship-Rewards-Product-Sheet.pdf?sc_lang=en
 to said marketing
 content occurs
 during said active
 session.

Claim 7, A method
 for constructing a
 unified electronic
 banking
 environment, said
 method comprising
 the steps of:


                       Attachment 1 (FIS Modern Banking platform) at 4.

                       Source: https://www.fisglobal.com/-
                       /media/fisglobal/files/pdf/brochure/solution-modern-banking-ux-retail-
                       fis.pdf




                       Attachment 2 (FIS Digital One) at 1.

                       Source:                                         https://www.fisglobal.com/-
                       /media/fisglobal/images/wbml/2019/personas/digital-modernisation-
                       retail/pdf/fis-digital-one-overview_brochure.pdf




                                                     10
       Claims                                               FIS

providing a common
  multi-channel
  server coupled to
  one or more e-
  banking touch
  points and also
  coupled to one or
  more computer
  systems, wherein
  each computer
  system is
  associated with a
  financial
  institution, said e-
  banking touch
  points being
  provided in
  locations remote
  from the other, and
  each of which
  comprise one or
  more of an
  automatic
                         Attachment 1 (FIS Modern Banking platform) at 7.
  teller/transaction
  machine (ATM), a       Source:                                         https://www.fisglobal.com/-
  self-service coin      /media/fisglobal/files/pdf/brochure/solution-modern-banking-ux-retail-
  counter (SSCC), a      fis.pdf
  kiosk, a digital
  signage display, an
  online accessible
  banking website, a
  personal digital
  assistant (PDA), a
  personal computer
  (PC), a laptop, a
  wireless device, or
  a combination of
  two or more
  thereof, and

                                                      11
       Claims                                               FIS

 wherein at least
 one of said e-
 banking touch
 points is in
 communication
 with one or more
 financial
 institutions
 through said multi-
 channel server;

receiving an
  actionable input
  from at least one e-
  banking touch
  point;




                         Attachment 2 (FIS Digital One) at 2.

                         Source:                                         https://www.fisglobal.com/-
                         /media/fisglobal/images/wbml/2019/personas/digital-modernisation-
                         retail/pdf/fis-digital-one-overview_brochure.pdf




                                                      12
       Claims                                               FIS



retrieving previously
  stored data
  associated with
  said actionable
  input, wherein said
  previously stored
  data is accessible
  to any one of said
  e-banking touch
  points, and said
  previously stored
  data comprises
  data from one or
  more financial
  institutions and
  one or more user-
  defined
  preferences;

                        Attachment 3 (FIS Digital One Consumer)

                        Source: https://www.fisglobal.com/en/digitalone/consumer




delivering said
 retrieved data to
 said at least one e-
 banking touch
 point transmitting
 said actionable
 input;

                        Attachment 5 (FIS Zelle Product Sheet)




                                                     13
       Claims                                                FIS

                         Source: https://www.fisglobal.com/-/media/fisglobal/files/PDF/product-
                         sheet/FIS-Zelle-Product-Sheet.pdf?sc_lang=en



storing transactional
  usage data
  associated with
  said at least one e-
  banking touch
  point transmitting
  said actionable
  input, wherein said
  stored
  transactional usage
  data is accessible
  by any one of said
  e-banking touch
  points and said one
  or more computer
  systems;




                         Attachment 2 (FIS Digital One) at 2.

                         Source:                                         https://www.fisglobal.com/-
                         /media/fisglobal/images/wbml/2019/personas/digital-modernisation-
                         retail/pdf/fis-digital-one-overview_brochure.pdf




                                                       14
      Claims                                                 FIS

monitoring via said
 server said active
 session in real-time
 for selection of
 targeted marketing
 content correlated
 to said user-
 defined
 preferences;

subsequent to said
  monitoring,
  selecting in real-
  time said targeted
                        Attachment 4 (Relationship Rewards Product Sheet)
  marketing content
  correlated to said    Source: https://www.fisglobal.com/-/media/fisglobal/files/PDF/product-
  user-defined          sheet/Relationship-Rewards-Product-Sheet.pdf?sc_lang=en
  preferences; and




transmitting in real-
  time said targeted
  marketing content
  during said active
  session to at least
  one of said e-
  banking touch
  points for
  acceptance,
  rejection, or no
  response by a user,
  wherein said
  response by said
  user is used during
  said active session
  to determine

                                                      15
     Claims                                                   FIS

whether
transmission of
additional
information related
to said marketing
content occurs
during said active
session.




                      Attachment 4 (Relationship Rewards Product Sheet)

                      Source: https://www.fisglobal.com/-/media/fisglobal/files/PDF/product-
                      sheet/Relationship-Rewards-Product-Sheet.pdf?sc_lang=en




     These allegations of infringement are preliminary and are therefore subject to change.

         10. FIS GLOBAL has and continues to induce infringement. FIS GLOBAL has actively

     encouraged or instructed others (e.g., its customers and/or the customers of its related companies),

     and continues to do so, on how to construct a unified banking system such as to cause infringement

     of one or more of claims 1–20 of the ’508 patent, literally or under the doctrine of equivalents.

     Moreover, FIS GLOBAL has known of the ’508 patent and the technology underlying it from at

     least the date of issuance of the patent and the date of the lawsuit filing.

         11. FIS GLOBAL has and continues to contributorily infringe. FIS GLOBAL has actively

     encouraged or instructed others (e.g., its customers and/or the customers of its related companies),


                                                       16
and continues to do so, on how to use its products and services (e.g., construction of unified

banking system) and related services that provide unified banking systems such as to cause

infringement of one or more of claims 1–20 of the ’508 patent, literally or under the doctrine of

equivalents. Moreover, FIS GLOBAL has known of the ’508 patent and the technology underlying

it from at least the date of issuance of the patent and the date of the lawsuit filing.

       12. FIS GLOBAL has caused and will continue to cause MCom damage by direct and indirect

infringement of (including inducing infringement of) the claims of the ’508 patent.



       IV.      JURY DEMAND

             MCom hereby requests a trial by jury on issues so triable by right.

       V.       PRAYER FOR RELIEF

WHEREFORE, MCom prays for relief as follows:

  a.         enter judgment that Defendant has infringed the claims of the ‘508 patent;

  b.         award MCom damages in an amount sufficient to compensate it for Defendant’s

             infringement of the ‘508 patent in an amount no less than a reasonable royalty or lost

             profits, together with pre-judgment and post-judgment interest and costs under 35 U.S.C.

             § 284;

  c.         award MCom an accounting for acts of infringement not presented at trial and an award by

             the Court of additional damage for any such acts of infringement;

  d.         declare this case to be “exceptional” under 35 U.S.C. § 285 and award MCom its attorneys’

             fees, expenses, and costs incurred in this action;




                                                      17
e.   declare Defendant’s infringement to be willful and treble the damages, including attorneys’

     fees, expenses, and costs incurred in this action and an increase in the damage award

     pursuant to 35 U.S.C. § 284;

f.   a decree addressing future infringement that either (i) awards a permanent injunction

     enjoining Defendant and its agents, servants, employees, affiliates, divisions, and

     subsidiaries, and those in association with Defendant from infringing the claims of the

     Patents-in-Suit, or (ii) awards damages for future infringement in lieu of an injunction in

     an amount consistent with the fact that for future infringement the Defendant will be an

     adjudicated infringer of a valid patent, and trebles that amount in view of the fact that the

     future infringement will be willful as a matter of law; and

g.   award MCom such other and further relief as this Court deems just and proper.



                                           Respectfully submitted,

                                           Ramey & Schwaller, LLP




                                           William P. Ramey, III
                                           Texas State Bar No. 24027643
                                           5020 Montrose Blvd., Suite 800
                                           Houston, Texas 77006
                                           (713) 426-3923 (telephone)
                                           (832) 900-4941 (fax)
                                           wramey@rameyfirm.com

                                           Attorneys for MCom, LLC




                                              18
